DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 of copending Application No. 17/211,427(‘427) in view of Nakata(USPGPUB 2020/0198620). 
This is a provisional nonstatutory double patenting rejection.
   -- Claim 1 of the present invention recites essentially the same subject matter as that of claim 2 or ‘427, except for the acquisition unit configured to acquire information on the moving body, and the processing unit instructing the outside of the accommodation area as a destination.  
	It would have been obvious that the acquisition unit would have been included as part of a determination unit, since acquisition of information would have been necessary in order for the determination unit to acquire the necessary information to determine any restrictions with regards to exiting of the moving body, or other movements in relation to the accommodation area.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the acquisition unit, determination unit, processing unit, accommodation area management devices, status acquisition unit in claims 1,2,3, and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


ART REJECTION:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakata(USPGPUB 2020/0198620).
  -- In considering claim 1, the claimed subject matter that is met by Nakata includes: 
	1) the acquisition unit configured to acquire information on the moving body is met by the infrastructure side communication device, which performs encrypted communication with authentication with the vehicle(100)(see: sec[0040]); 
	2) the determination unit configured to determine whether the moving body satisfies a condition of not allowing entry into the accommodation area based on the information on the moving body is met by the infrastructure management device(330), which manages and controls the facility(300), and controls entrance and exit of the facility, based on information received by the vehicle(see: 
3) the processing unit configured to instruct the outside of the accommodation area as a destination when it is determined that the moving body satisfies the condition of not allowing entry into the accommodation area is met by the gate control device(350), connected to the infrastructure management device(300), which control opening and closing of gates, based on input from payment terminal(700), such that payment of fee would not allow the gate to be opened, thereby causing the moving body not to be allowed entry(see: sec[0142]).  When completion of payment is completed, then the management device issues instruction to the vehicle(see: sec[0145]).
  -- Claim 2 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the processing unit being configured to instruct the moving body to set the inside of the accommodation area as a destination when it is determined that the moving body does not satisfy the condition is met by the infrastructure control permitted state(S5) causing the vehicle(100) to stay in the platform region(15), when it is determined that the locking operation of the vehicle has not been successfully confirmed(see: secs[0060-0063]).
  -- Claim 3 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the accommodation area is an area in which the accommodation area management device determines and manages the destination of the moving body is met by the 
   -- Claim 4 recites subject matter that is met as discussed in claim 3 above, as well as:
	1) the accommodation area is further an area in which the accommodation area management device manages a location position of the moving body is met by the platform(15) of the management region(301), which allow the vehicle(100) to move to the platform, based on driving operation of the user(21), and as well determination of error in vehicle identification codes(see: secs[0071-0074]).
  -- Claim 5 recites subject matter that is met as discussed in claim 3 above, as well as:
	1) opening of an opening and closing portion provided in the moving body is restricted when the moving body is moved in the accommodation area is met by the opening of vehicle doors being restricted when the infrastructure control permitted state(S5) is activated, which temporarily prohibits the vehicle from being moved to parking positions(51), unless the doors are locked on the vehicle(see: secs[0063,0065])
-- Claim 6 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the information on the moving body is information based on an acquisition result of a status acquisition unit which can acquire a status of the moving body is met by the infrastructure control permitted state being established based on authentication(see: sec[0061]).
  -- Claim 7 recites subject matter that is met as discussed in claim 6 above, as well as:
	1) the status acquisition unit is a sensor included in the moving body is met by the user authentication device(180) being a biometric authentication sensor(see: sec[0048]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARYL C POPE/Primary Examiner, Art Unit 2687